 



Exhibit 10.9
INTEGRATED ELECTRICAL SERVICES, INC.
RESTRICTED STOCK GRANTS
MAY 12, 2006

                          Grant Date   Name   Title   Shares
May 12, 2006
  Callahan, Bob   Senior Vice President of Human Resources     18,000  
May 12, 2006
  Humphrey, Richard   Chief Operating Officer     25,200  
May 12, 2006
  Miller, David   Senior Vice President and Chief Financial Officer     18,000  
May 12, 2006
  Upham, Gregory   Vice President and Chief Accounting Officer     5,400  
May 12, 2006
  Warnock, Curt   Senior Vice President, General Counsel and Corporate Secretary
    18,000  

 